DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 3/17/2022. Amendments received on 3/17/2022 have been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elfstrom et al. (US Pub 2014/0247111) in view of Kristensen et al. (US Pub 2016/0358397) and further in view of Banczak (US Pub 2018/0350223).

[claim 8] a non-transitory processor readable medium having software stored thereon, the software, when executed by one or more processing devices (see paragraph [0054] - processing unit executing instructions stored in memory, e.g., ASIC);
[claim 15] one or more processing devices (see paragraph [0054] - processing unit executing instructions stored in memory, e.g., ASIC);
[claims 15] a processor readable medium coupled to the one or more processing devices, the processor readable medium having software stored thereon, the software, when executed by one or more processing devices (see paragraph [0054] - processing unit executing instructions stored in memory, e.g., ASIC, facilitating data exchanges between the credential and access control modules) providing a plurality of tasks (see paragraph [0031] - access to any asset [i.e., of a plurality of assets]) for selection by an occupant or a manager of a multi-unit building (see paragraph [0044] - access control logic may facilitate operations permitting users access to assets):
each of at least a subset of the plurality of tasks associated with one or more non-occupant accounts (see paragraph [0044] - access permissions to credential holder [e .g., guest short term reservation]) for selection by the occupant or manager to complete the corresponding task (see paragraph [0044] - access control logic may facilitate operations permitting users access to assets);

at a backend server (see fig.1; also see paragraph [0031] - credential programming system 128/control logic 132), receiving a request to initiate a first task of the at least a subset of tasks (see paragraph [0031] - guest check-in to request access to at least a first asset via entry access); 
at the backend server, identifying one or more access control devices that a non-occupant account is to be granted credentials in order to complete the task (see paraqgrpah [0045] - based on the guest's credential identifiers, identifying other access control modules that may be useable by the access credential); 
and at the backend server, provisioning credentials for the one or more access control devices associated with the first task to the non-occupant account selected to complete the task (see paragraph [0045] - encoding the access credential with access data useable with other access control modules within the multi-room facility).
However Elfstrom fails to explicitly disclose, receiving a request to schedule a first task of the at least a subset of tasks.
Kristensen discloses receiving a request to schedule a first task of the at least a subset of tasks (see paragraph [0065] - request to an access control system including 
From the teaching of Kristensen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Elfstrom with the teachings of Kristensen for the purpose of providing access rights to service personnel to perform tasks at a secured location thereby providing a secure yet convenient and cost-efficient access control system (see paraqgrpah [0009]).
However combination of Elfstrom and Kristensen does not explicitly disclose providing a plurality of apps for the plurality of occupants and receive a selection of a selected task from an occupant as claimed in the present application.
Banczak discloses a method for managing a plurality of access control device (see abstract) comprising a server 30, an app for the occupant (via schedule management app 14), wherein the schedule management app is configured to receive a selection of a selected task of a plurality of tasks from an occupant (see fig. 3A and 3B) and in response to the selection, send a request to schedule the selected task to the server (see paragraphs [0031], [0035], [0060]). Even though Banczak does not explicitly disclose the use of plurality of apps for a plurality of occupants, it would have been obvious to one having ordinary skill in the art that the schedule management app could be downloaded by different occupants to schedule different tasks at a location. Banczak discloses that a maintenance worker may be a cleaner, a yard maintenance worker, a plumber, an electrician, or a contractor (see paragraph [0035]), so if one occupant requires a service of a cleaner he/she could use the schedule management app to request a service of the cleaner through the server 30. In the same manner if a second 
From the teaching of Banczak it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Elfstrom and Kristensen to utilize a designated app to request tasks as taught by Banczak to make is easy for an owner to control access to a property, cleaning the property, conducting property maintenance (see paragraph [0002]).
As of claims 2, 9 and 16, Elfstrom further discloses wherein identifying one or more access control devices includes identifying the one or more access control devices based on type of task (see paragraph [0032] - access control modules may be identified by type of access area, e.g., room, corridor, elevator, safes within a room, etc...), wherein a first type of task provides access to a first set of one or more access control devices and a second task provides access to a second set of one or more access control devices, the second set different than the first set (see paragraph [0032] - each secured asset type may have its own access module [i.e., room access task may have first access control device and elevator access task may have second access control device]. Elfstrom further discloses that a guest traveling to a room (say room 678, first type of task) through elevator or corridor will be provided credentials for room 678 and elevator and corridor (see paragraphs [0066]-[0067]). This rule will be applicable to second guest traveling to a different room (say room 580, second type of task) and the second guest will be provided credentials for room 580 and elevator or corridor.

As of claim 4, Elfstrom further discloses wherein the non-occupant account corresponds to one of a service entity to complete the task, an individual purchasing a short stay (see paragraph [0029] - guest reservation), and an individual purchasing access to a shared space within the building (see paragraph [0032] - restaurant access financial account).
As of claim 5, Elfstrom further discloses wherein the plurality of tasks include one or more of a short stay task indicating that a unit is available for short stay rental (see paragraph [0029] - guest reservation), and a shared space rental task indicating that access to a shared space in the building is available to be rented to a non-occupant.
As of claims 6, 11 and 18, Elfstrom fails to explicitly disclose receiving, at the backend server, an indication from a first occupant app that authorized access is allowed for tasks assigned to a first service provider; receiving, at the backend server, an indication from tine first occupant app that authorized access is not allowed for tasks assigned to a second service provider; If the task is a task is assigned to the first service provider, automatically granting access to the one or more access control devices; and if the task is a task assigned to the second service provider, restricting access to the one or more access control devices.
a location, e.g., for a first service provider; see paragraph [0064]); receiving, at the backend server, an indication from the first occupant app that authorized access is not allowed for tasks assigned to a second service provider (see paragraph [0064] - managing [grant/deny] access for a second service provider); if the task is a task assigned to the first service provider ([0065] - grant access), automatically granting access to the one or more access control devices; and if the task is a task assigned to the second service provider, restricting access to the one or more access control devices ([0085-0088] - access control may be granted for particular lock units [thereby indicating a restriction to other lock units of a facility]).
From the teaching of Kristensen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Elfstrom with the teachings of Kristensen for the purpose of providing access rights to service personnel to perform tasks at a secured location thereby providing a secure yet convenient and cost-efficient access control system (see paragraph [0009]).
As of claims 7, 12 and 19, Elfstrom fails to explicitly disclose wherein identifying one or more access control devices includes identifying the one or more access control devices based on an occupant profile associated with the task, wherein the one or 
Kristensen discloses identifying one or more access control devices based on an occupant profile associated with a task (see paragraph [0088] - identify which lock control unit is installed at a location based on the key request associated with the user [occupant] and key request associated with a data record identifying the user), wherein the one or more access control devices include an access control device for an occupant unit identified in the occupant profile (see paragraphs [0085-0086]- user is associated with a location containing a lock control unit).
From the teaching of Kristensen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Elfstrom with the teachings of Kristensen for the purpose of providing access rights to service personnel to perform tasks at a secured location thereby providing a secure yet convenient and cost-efficient access control system (see paragraph [0009]).
As of claims 13 and 20, Elfstrom fails to explicitly disclose wherein the task is created based on a request from an occupant app.
Kristensen discloses wherein a task is created based on a request ([0047] - receiving an electronic key indicative of predetermined access right to a location, e.g., for a first service provider [0064]) from an occupant app ([0071] - mobile application).
From the teaching of Kristensen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of 
As of claim 14, Elfstrom fails to explicitly disclose wherein the occupant app sends an indication of authorized access, being granted to a backend server executing the software.
Kristensen teaches wherein the occupant app sends an indication of authorized access being granted ([0047] - receiving an electronic key indicative of predetermined access right to a location, e.g., for a first service provider) to a backend server executing the software (see paragraphs [0064] and [0115]).
From the teaching of Kristensen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Elfstrom with the teachings of Kristensen for the purpose of providing access rights to service personnel to perform tasks at a secured location thereby providing a secure yet convenient and cost-efficient access control system (see paragraph [0009]).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: references of Brady (10,573, 106) cited as a pertinent art in the non-final office action (12/10/2020) also discloses that an owner uses a mobile device to schedule a task and allow access to a maintenance worker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wechsler (US Pub 2019/0213817) discloses a premises access system wherein an occupant uses a mobile device to select a task and send a request to schedule the task to a server (see fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NABIL H SYED/Primary Examiner, Art Unit 2683